Title: To George Washington from Major General William Heath, 12 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Sept. 12th 1778
          
          The Inclosed I have Just received, the Gentlemen are here on furlough from Major
            General Sullivan, I mentioned to them that as the Regt was with General Sullivan, it
            would have been proper for them to have Applied to him, They acquaint me that they
            mention’d it to the General before they left providence and that He advised them to
            apply to your Excellency through me I fear the greater part of the Officers of the Same
            Regt intend to apply for leave to resign their Commissions.
          Colo. Cheever in Consequence of pressing Orders from Genl Knox has Just Sent here for a
            number of Arms to Compleat one Thousand Stand which he has wrote to have forwarded
            immediately, I have been obliged to obtain the loan of 300 from the State. I have the
            Honor to be with the greatest respect your Excellencys most Obt Servt
          
            W. Heath
          
        